Order entered August 29, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01099-CV

                               IN RE JAMES LATIMER, Relator


                  Original Proceeding from the 219th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 219-51478-2009

                                              ORDER
       Based on the Court’s opinion of this date, we DENY the petition. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   DAVID EVANS
                                                             JUSTICE